 



Exhibit 10.3

Release Agreement

     WHEREAS, Nextel Communications, Inc. a Delaware corporation (the “Company,”
a term which includes its predecessors, parents, subsidiaries, divisions,
successors-in-interest, related or affiliated companies, successors, all of its
and their current and former officers, directors, stockholders, members,
employees, heirs, assigns, representatives, insurers, agents and counsel and all
persons acting by, through, under or in concert with any of them, unless the
context otherwise clearly requires), and JAMES F. MOONEY (“Executive”) are
parties to a Separation and Non-Competition Agreement, dated September 19, 2002
(the “Agreement”); and

     WHEREAS, Executive’s employment with the Company terminated on the
Separation Date (as defined in Section 1 of the Agreement); and

     WHEREAS, Executive is required to sign this Release in order to receive the
payments to be made and the benefits to be received by Executive pursuant to
Section 2 of the Agreement.

     NOW THEREFORE, in consideration of the promises and agreements contained
herein and other good and valuable consideration, the sufficiency and receipt of
which are hereby acknowledged, and intending to be legally bound, Executive
agrees as follows:

          1.     This Release is effective on the date hereof and will continue
in effect as provided herein.

          2.     As a material inducement to the Company to enter into the
Agreement and in consideration of the payments to be made and the benefits to be
received by Executive pursuant to Section 2 of the Agreement, Executive, for
himself and Executive’s dependents, successors, assigns, heirs, executors and
administrators (and Executive’s and their legal representatives of every kind),
hereby irrevocably and unconditionally releases, dismisses, remises, acquits and
forever discharges the Company from any and all arbitrations, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
including claims for attorney’s fees, demands, damages, suits, proceedings,
actions and/or causes of action of any kind and every description, whether known
or unknown, which Executive now has or may have had for, upon, or by reason of
any cause whatsoever, known or unknown, suspected or unsuspected (collectively
“Claims”) that Executive now has, may have, owns, or holds, or claims to have,
own, or hold, or any time had, owned, or held, or claimed to have had, owned, or
held against the Company. This complete release of Claims includes, without
express or implied limitation, the release of all Claims of breach of express or
implied contract; all Claims related to Executive’s employment and the
termination of his employment; all Claims of wrongful termination of employment
whether in contract or tort; all Claims of intentional, reckless, or negligent
infliction of emotional distress; all Claims of breach of any express or implied
covenant of employment, including the covenant of good faith and fair dealing;
all Claims of interference with contractual or advantageous relations, whether
prospective or existing; all Claims of deceit or misrepresentation; all Claims
of discrimination under state or federal law; and any legal restrictions on the
Company’s right to terminate employees, or any federal, state, local statutory
or common law or other governmental statute, regulation or ordinance, including,
without

 



--------------------------------------------------------------------------------



 



limitation, Section 1981 of Title 42 of the United States Code and/or Title VII
of the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq., 42 U.S.C. §1981, the
Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans
with Disabilities Act, 42 U.S.C. §12101 et seq., the Virginia Human Rights Act,
Virginia Code 43 and Chapter 11 of the 1976 Code of Fairfax County, Virginia,
the Equal Pay Act, the Family and Medical Leave Act; the Employee Retirement
Income Security Act of 1974, as amended, the Rehabilitation Act of 1973, the
Racketeer Influenced and Corrupt Organizations Act, all Claims of defamation or
damage to reputation; all Claims for reinstatement; all Claims for punitive or
emotional distress damages; all Claims for wages, bonuses, severance, back or
front pay or other forms of compensation which are based upon or arise from the
acts, practices, transactions, events, and/or facts underlying any wage claim
that was or could have been asserted; and all Claims for attorney’s fees and
costs. This complete release of claims does not include a release of any Claims
that arise from the Company’s obligations under the Agreement, to any benefits
under the Company’s employee benefit plans to which he is or will be entitled
pursuant to the terms of such plans in the ordinary course, except as otherwise
provided in Section 2 of the Agreement, or to any indemnity against claims,
costs or expenses to which he may be entitled as a result of having served as an
officer of the Company or any its affiliates pursuant to their respective
articles or by-laws or any policies of insurance they may maintain.

          3.     Executive understands and acknowledges that the Company does
not admit any violation of law, liability or invasion of any of his rights and
that any such violation, liability or invasion is expressly denied. The
consideration provided for this Release is made for the purpose of settling and
extinguishing all claims and rights (and every other similar or dissimilar
matter) that Executive ever had or now may have against the Company to the
extent provided in this Release. Executive further agrees and acknowledges that
no representations, promises or inducements have been made by the Company other
than as appear in the Agreement.

          4.     Executive agrees to release and discharge Company, not only
from any and all claims which he could make on his own behalf, but also those
which may or could be brought by any person or organization, on his behalf, and
he specifically waives any right to become, and promises not to become, a member
of any class or a party in any proceeding or case in which a claim or claims
against Company may arise, in whole or in part, from any event which occurred up
through and including the date of the Agreement.

          5.     Executive acknowledges that his waiver and release of rights
and claims as set forth in the Agreement is in exchange for valuable
consideration which he would not otherwise be entitled to receive.

          6.     The parties understand, agree and intend that, upon receipt of
payments by the Company referred to in Section 2 of the Agreement, Executive
will have received complete satisfaction of any and all claims, whether known,
suspected, or unknown, that he may have or had against Company, and he thereby
waives any and all relief not explicitly provided for herein.

     (e)  Executive agrees to pay any reasonable legal fees or costs incurred by
the Company as a result of any breach of his promises in this Release, including
his promise to fully release Company from all claims and to compensate his
attorneys for their legal fees.

 



--------------------------------------------------------------------------------



 



          7.     Executive further agrees and acknowledges that:

                    (a) Executive represents and agrees that he has been advised
by the Company to consult and discuss all aspects of the Agreement and this
Release with legal counsel prior to executing and delivering Release, has had an
opportunity to consult with and to be advised by legal counsel of Executive’s
choice, fully understands the terms of this Release, and enters into this
Release freely, voluntarily, without coercion or duress of any kind and
intending to be bound;

                    (b) Executive acknowledges that he has been given the
opportunity to consider the Agreement and this Release for a period of at least
twenty-one (21) days. In the event that Executive has executed the Agreement and
this Release within less than twenty-one (21) days of the date of its delivery
to him, Executive acknowledges that such decision was entirely voluntary and
that he had the opportunity to consider the Agreement and this Release for the
entire twenty-one (21) day period. Executive and the Company acknowledge that
for a period of seven (7) days from the date that Executive executes this
Release (the “Revocation Period”), he shall retain the right to revoke this
Release by written notice that is received by Leonard J. Kennedy, Senior Vice
President and General Counsel before the end of such Revocation Period. Provided
that this Release is not revoked pursuant to the preceding sentence, the
Agreement and this Release shall become effective, binding, irrevocable and
enforceable on the date immediately following the last day of the Revocation
Period (the “Effective Date”). If Executive exercises his right to revoke this
Release, Executive will forfeit his right to receive any of the benefits
provided for herein or therein, without affecting the effectiveness of the
termination of Executive’s employment with the Company under Section 1 of the
Agreement.

          8.     Executive represents that he has not filed any complaints or
lawsuits against the Company with any government agency or any court, and that
he will not seek to recover any monetary damages in the future with respect to
claims that arose prior to the Effective Date of the Agreement; provided,
however, that this shall not limit Executive from filing a lawsuit for the sole
purpose of enforcing Executive’s rights under this Release.

          9.     Executive waives and releases any claim that Executive has or
may have to reemployment. Executive agrees that Executive will not seek
employment with the Company at any time in the future.

[The remainder of this page is intentionally blank.]

     IN WITNESS WHEREOF, Executive has executed and delivered this Release on
the date set forth below.

 



--------------------------------------------------------------------------------



 

      Dated:       10/1/02               /s/ James F. Mooney


--------------------------------------------------------------------------------

James F. Mooney   Dated:       10/8/02               /s/ Leonard J. Kennedy


--------------------------------------------------------------------------------

Leonard J. Kennedy
Senior Vice President and General Counsel

 